DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13−30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,967,252 to Ferguson et al. (“Ferguson”).
Regarding claims 13, 21−22, and 30, Ferguson teaches a cupola fairing for positioning on a crown portion of a fuselage of an aircraft, the cupola fairing comprising:
a housing 10 having a length extending along a longitudinal axis (figs. 1−4), and a variable width extending normal to the longitudinal axis (fig. 4), the width being defined by a plurality of cross-sectional areas of the cupola fairing, the cupola fairing having a substantially smooth exterior surface that is curved along the length and the width of the housing (figs. 2−5);
Ferguson fails to teach that the housing has a lower surface configured to conform to a shape of the crown portion at a fuselage position where a maximum cross-sectional area of the plurality of cross-sectional areas is between -35% and +25%, or between 5% and 25%, or between + 15% and + 35% of a reference wing root chord of the aircraft. Ferguson does not specify the exact location for the fairing in terms of position relative to a reference wing root chord. As the fairing of Ferguson is used to cover an antenna, it would have been obvious to one of ordinary skill in the art to place the fairing at any location coinciding with the position of an antenna, such as in any of these claimed positions.
Regarding claims 14 and 23, Ferguson teaches that the lower surface is configured so that the longitudinal axis is aligned with the centerline (CL in fig. 4) of the fuselage (fig. 4).
Regarding claims 15 and 24, Ferguson teaches that the housing is symmetrical about the longitudinal axis (figs. 4−5).
Regarding claims 16 and 25, Ferguson teaches that the housing is substantially elliptical in shape (fig. 4).
Regarding claims 17 and 26, Ferguson teaches that the housing is fabricated from at least one of a composite material and a metal (col. 5 lines 10−14).
Regarding claims 18 and 27, Ferguson teaches that the exterior surface is convex-shaped (figs. 3 and 5).
Regarding claims 19 and 28, Ferguson teaches that the housing includes a hollow interior portion (fig. 8).
Regarding claims 20 and 29, Ferguson teaches that the interior portion includes a plurality of spaced-apart support members configured to reinforce the housing (where the edges of the antenna in fig. 8 are spaced apart and support the housing).
Response to Arguments
	Applicant’s arguments regarding the 102(a) rejection under Ferguson are not found persuasive in light of the new grounds of rejection. Applicant is encouraged to contact examiner. Examiner wishes to propose allowable subject matter, but unfortunately needed to act on the case before its deadline. Examiner will make every effort to assist the Applicant in moving the case towards allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./Examiner, Art Unit 3642                                                                                                    
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642